


Exhibit 10.4

 

[ex104image002.gif]AIR COMMERCIAL REAL ESTATE ASSOCIATION

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE — NET

(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)

 

1.                                      Basic Provisions (“Basic Provisions”).

 

1.1                                 Parties: This Lease (“Lease”), dated for
reference purposes only April 12, 2005, is made by and between S.R. Partners, a
California general partnership (“Lessor”) and Atlantic Express of L.A. Inc., a
California corporation (“Lessee”),

(collectively the “Parties,” or individually a “Party”).

 

1.2                                 Premises: That certain real property,
including all improvements therein or to be provided by Lessor under the terms
of this Lease, and commonly known as 201 Sotello Street, Los Angeles, located in
the County of Los Angeles, State of California, and generally described as
(describe briefly the nature of the property and, if applicable, the “Project”,
if the property is located within a Project) approximately 158,756 square feet
of land and improvements thereon (“Premises”).  (See also Paragraph 2)

 

1.3                                 Term: ten (10) years and zero (0) months,
plus any initial partial calendar month as described in Paragraph 50

(“Original Term”) commencing upon the Close of Escrow as described in Paragraph
50 (“Commencement Date”) and ending

ten (10) years thereafter (“Expiration Date”) or as may be otherwise extended
pursuant to Paragraph 50. (See also Paragraphs 3 and 50)

 

1.4                                 Early Possession: Lessee is already in
possession (“Early Possession Date” ).  (See also Paragraphs 3.2 and 3.3)

 

1.5                                 Base Rent: $39,583.00 per month (“Base
Rent”), payable on the first (1st) day of each month commencing at the Close of
Escrow as described in Paragraph 50 (with any initial partial month to be
equitably prorated pursuant to Paragraph 50) . (See also Paragraphs 4, 50 and
51.) Late charges shall accrue under Paragraph 13.4 on Base Rent and any other
charges not paid by Lessee within ten (10) days after the due date.

 

ý If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. (See Paragraph 51.)

1.6                                 Base Rent and Other Monies Paid Upon
Execution:

(a) Base Rent: $39,583.00 for the period first full calendar month of the
Original Term (plus prorated rent for any initial partial calendar month) .

(b) Security Deposit: $N/A (“Security Deposit”). (See also Paragraph 5)

(c) Association Fees: $N/A for the period

(d) Other: $N/A for

(e) Total Due Upon Execution of this Lease: $39,583.00

 

1.7                                 Agreed Use: parking, maintenance and
re-fueling of a fleet of buses and related office use . (See also Paragraph 6)

1.8                                 Insuring Party: Lessor is the “Insuring
Party” unless otherwise stated herein. (See also Paragraph 8)

1.9                                 Real Estate Brokers: (See also Paragraph 15)

(a) Representation: The followingNo real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction . (check

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

 

 

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

FORM STN-7-4/01E

 

1

--------------------------------------------------------------------------------


 

applicable boxes):

 

o
                                                                                                                        represents
Lessor exclusively ( “Lessor’s Broker”);

o
                                                                                                                        represents
Lessee exclusively ( “Lessee’s Broker”); or

o
                                                                                                                        represents
both Lessor and Lessee ( “Dual Agency”).

                             (b) Payment to Brokers: Upon execution and delivery
of this Lease by both Parties, Lessor shall pay to the Broker the fee agreed to
in their separate written agreement (or if there is no such agreement, the sum
of or                 %                  of the total Base Rent) for the
brokerage services rendered by the Brokers.

 

1.10                           Guarantor.  The obligations of the Lessee under
this Lease are to be guaranteed by Atlantic Express Transportation Corp., a New
York corporation (“Guarantor”).  (See also Paragraph 37)

 

1.11                           Attachments.  Attached hereto are the following,
all of which constitute a part of this Lease:

 

ýan Addendum consisting of Paragraphs 50 through 54 ;

o a plot plan depicting the Premises;

o a current set of the Rules and Regulations;

o a Work Letter;

ý other (specify): Exhibit 1 Form of Subordination, Attornment, and
Nondisturbance Agreement) and Exhibit 2 (Existing uses permitted under Paragraph
6.2 (a)).

 

2.                                      Premises.

 

2.1                                 Letting.  Lessor hereby leases to Lessee,
and Lessee hereby leases from Lessor, the Premises, for the term, at the rental,
and upon all of the terms, covenants and conditions set forth in this Lease.
 Unless otherwise provided herein, any statement of size set forth in this
Lease, or that may have been used in calculating Rent, is an approximation which
the Parties agree is reasonable and any payments based thereon are not subject
to revision whether or not the actual size is more or less.  Note: Lessee is
advised to verify the actual size prior to executing this Lease.

 

2.2                                 Condition.  Lessor shall deliver Lessee is
already in possession of the Premises to Lessee broom clean and free of debris
on and thus accepts the Premises, including but not limited to the building on
the Premises (the “Building”), in its “as is” condition as of the Commencement
Date or the Early Possession Date, whichever first occurs (“Start Date”), and,
so long as the required service contracts described in Paragraph 7.1(b) below
are obtained by Lessee and in effect within thirty days following the Start
Date, warrants that including but not limited to the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems ( “HVAC”), loading doors, sump pumps, if any, and all other such
elements in the Premises, other than those constructed by Lessee, shall be in
good operating all in their “as is” condition as of the Commencement Date,  on
said date and

that the structural elements of the roof, bearing walls and foundation of any
buildings on the Premises (the “Building”) shall be free of material defects. 
If a non-compliance with said warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Lessor shall, as Lessor’s sole obligation with respect to such
matter, except as otherwise provided in this Lease, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, malfunction or failure, rectify same at Lessor’s
expense.  The warranty periods shall be as follows: (i) 6 months as to the HVAC
systems, and (ii) 30 days as to the remaining systems and other elements of the
Building.  If Lessee does not give Lessor the required notice within the
appropriate warranty period, correction of any such non-compliance, malfunction
or failure shall be the obligation of Lessee at Lessee’s sole cost and expense.

 

2.3                                 Compliance.  Lessor warrants that the
improvements on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances ( “Applicable
Requirements” ) that were in effect at the time that each improvement, or
portion thereof, was constructed.  Said warranty does not apply to the use to
which Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 50), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible
for determining whether or not the building codes, applicable laws, covenants or
restrictions of record, regulations, and ordinances ( the “Applicable
Requirements”), and especially the zoning, are appropriate for Lessee’s intended
use . , and acknowledges that past uses of the Premises may no longer be
allowed.  If the Premises do not comply with said warranty, Lessor shall, except
as otherwise provided, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
rectify the same at Lessor’s expense.  If Lessee does not give Lessor written
notice of a non-compliance with this warranty within 6 months following the
Start Date, correction of that non-compliance shall be the obligation of Lessee
at Lessee’s sole cost and expense.  If the Applicable Requirements are hereafter
changed so as to require during the term of this Lease the construction of an
addition to or an alteration of the Premises and/or Building, the remediation of
any Hazardous Substance, or the reinforcement or other physical modification of
the Unit, Premises and/or Building ( “Capital Expenditure” ), Lessor and Lessee
shall allocate the cost of such work as follows:

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

2

--------------------------------------------------------------------------------


 

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and an amount
equal to 6 months’ Base Rent.  If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure if immediate cessation of use is required by law and deliver to
Lessor written notice specifying a termination date at least 90 days thereafter.
 Such termination date shall, however, in no event be earlier than the last day
that Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

 

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
such costs pursuant to the provisions of Paragraph 7.1(d); provided, however,
that if such Capital Expenditure is required during the last 2 years of this
Lease or if Lessor reasonably determines that it is not economically feasible to
pay its share thereof, Lessor shall have the option to terminate this Lease upon
90 days prior written notice to Lessee unless Lessee notifies Lessor, in
writing, within 10 days after receipt of Lessor’s termination notice that Lessee
will pay for such Capital Expenditure.  If Lessor does not elect to terminate,
and fails to tender its share of any such Capital Expenditure, Lessee may
advance such funds and deduct same, with Interest, from Rent until Lessor’s
share of such costs have been fully paid.  If Lessee is unable to finance
Lessor’s share, or if the balance of the Rent due and payable for the remainder
of this Lease is not sufficient to fully reimburse Lessee on an offset basis,
Lessee shall have the right to

terminate this Lease upon 30 days written notice to Lessor.

 

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements.  If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
 Lessee shall not, however, have any right to terminate this Lease.

 

2.4                                 Acknowledgements.  Lessee acknowledges that:
(a) it has been advised by Lessor and/or Brokers to satisfy itself with respect
to the condition of the Premises (including but not limited to the electrical,
HVAC and fire sprinkler systems, security, environmental aspects, and compliance
with Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease.  In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

 

2.5                                 Lessee as Prior Owner/Occupant.  The
warranties made by Lessor in Paragraph 2 shall be of no force or effect if
immediately prior to the Start Date. Lessee was the owner or occupant of the
Premises.  In such event, Lessee shall be responsible for any necessary
corrective work.

 

3.                                       Term.

 

3.1                                 Term.  The Commencement Date, Expiration
Date and Original Term of this Lease are as specified in Paragraph 1.3.

3.2                                 Early Possession.  If Lessee totally or
partially occupies the Premises prior to the Commencement Date, the obligation
to pay Base Rent shall be abated for the period of such early possession.  All
other terms of this Lease (including but not limited to the obligations to pay
Real Property Taxes and insurance premiums and to maintain the Premises) shall,
however, be in effect during such period.  Any such early possession shall not
affect the Expiration Date.  See Paragraph 50.

 

3.3                                 Delay In Possession.  Lessor agrees to use
its best commercially reasonable efforts to deliver possession of the Premises
to Lessee by the Commencement Date.  If, despite said efforts, Lessor is unable
to deliver possession by such date, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease.  Lessee
shall not, however, be obligated to pay Rent or perform its other obligations
until Lessor delivers possession of the Premises and any period of rent
abatement that Lessee would otherwise have enjoyed shall run from the date of
delivery of possession and continue for a period equal to what Lessee would
otherwise have enjoyed under the terms hereof, but minus any days of delay
caused by the acts or omissions of Lessee.  If possession is not delivered
within 60 days after the Commencement Date, Lessee may, at its option, by notice
in writing within 10 days after the end of such 60 day period, cancel this
Lease, in which event the Parties shall be discharged from all obligations
hereunder.  If such written notice is not received by Lessor within said 10 day
period, Lessee’s right to cancel shall terminate.  If possession of the Premises
is not delivered within 120 days after the Commencement Date, this Lease shall
terminate unless other agreements are

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

3

--------------------------------------------------------------------------------


 

reached between Lessor and Lessee, in writing.

 

3.4                                 Lessee Compliance.  Lessor shall not be
required to deliver possession of the Premises to Lessee until Lessee complies
with its obligation to provide evidence of insurance (Paragraph 8.5). Pending
delivery of such evidence, Lessee shall be required to perform all of its
obligations under this Lease from and after the Start Date, including the
payment of Rent, notwithstanding Lessor’s election to withhold possession
pending receipt of such evidence of insurance.  Further, if Lessee is required
to perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied.

 

4.                                       Rent.

 

4.1.                              Rent Defined.  All monetary obligations of
Lessee to Lessor under the terms of this Lease (except for the Security Deposit)
are deemed to be rent (“Rent”).

 

4.2                                 Payment.  Lessee shall cause payment of Rent
to be received by Lessor in lawful money of the United States on or before the
day on which it is due, without offset or deduction (except as specifically
permitted in this Lease). Rent for any period during the term hereof which is
for less than one full calendar month shall be prorated based upon the actual
number of days of said month.  Payment of Rent shall be made to Lessor at its
address stated herein or to such other persons or place as Lessor may from time
to time designate in writing.  Acceptance of a payment which is less than the
amount then due shall not be a waiver of Lessor’s rights to the balance of such
Rent, regardless of Lessor’s endorsement of any check so stating.  In the event
that any check, draft, or other instrument of payment given by Lessee to Lessor
is dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
payments to be made by Lessee to be by cashier’s check.  Payments will be
applied first to accrued late charges and attorney’s fees, second to accrued
interest, then to Base Rent and Operating Expense Increase, and any remaining
amount to any other outstanding charges or costs.

 

4.3                                 Association Fees.  In addition to the Base
Rent, Lessee shall pay to Lessor each month an amount equal to any owner’s
association or condominium fees levied or assessed against the Premises.  Said
monies shall be paid at the same time and in the same manner as the Base Rent.

 

5.                                       Security Deposit.  Lessee shall deposit
with Lessor upon execution hereof the Security Deposit as security for Lessee’s
faithful performance of its obligations under this Lease.  If Lessee fails to
pay Rent, or otherwise Defaults under this Lease, Lessor may use, apply or
retain all or any portion of said Security Deposit for the payment of any amount
due Lessor or to reimburse or compensate Lessor for any liability, expense, loss
or damage which Lessor may suffer or incur by reason thereof.  If Lessor uses or
applies all or any portion of the Security Deposit, Lessee shall within 10 days
after written request therefor deposit monies with Lessor sufficient to restore
said Security Deposit to the full amount required by this Lease.  If the Base
Rent increases during the term of this Lease, Lessee shall, upon written request
from Lessor, deposit additional moneys with Lessor so that the total amount of
the Security Deposit shall at all times bear the same proportion to the
increased Base Rent as the initial Security Deposit bore to the initial Base
Rent.  Should the Agreed Use be amended to accommodate a material change in the
business of Lessee or to accommodate a sublessee or assignee, Lessor shall have
the right to increase the Security Deposit to the extent necessary, in Lessor’s
reasonable judgment, to account for any increased wear and tear that the
Premises may suffer as a result thereof.  If a change in control of Lessee
occurs during this Lease and following such change the financial condition of
Lessee is, in Lessor’s reasonable judgment, significantly reduced, Lessee shall
deposit such additional monies with Lessor as shall be sufficient to cause the
Security Deposit to be at a commercially reasonable level based on such change
in financial condition.  Lessor shall not be required to keep the Security
Deposit separate from its general accounts.  Within 14 days after the expiration
or termination of this Lease, if Lessor elects to apply the Security Deposit
only to unpaid Rent, and otherwise within 30 days after the Premises have been
vacated pursuant to Paragraph 7.4(c) below, Lessor shall return that portion of
the Security Deposit not used or applied by Lessor.  No part of the Security
Deposit shall be considered to be held in trust, to bear interest or to be
prepayment for any monies to be paid by Lessee under this Lease.

 

6.                                       Use.

 

6.1                                 Use.  Lessee shall use and occupy the
Premises only for the Agreed Use, or any other legal use which is reasonably
comparable thereto, and for no other purpose without Lessor’s prior written
consent, which may be granted or withheld in Lessor’s sole discretion.  Lessee
shall not use or permit the use of the Premises in a manner that is unlawful,
creates damage, waste or a nuisance, or that disturbs occupants of or causes
damage to neighboring premises or properties.  Lessor shall not unreasonably
withhold or delay its consent to any written request for a modification of the
Agreed Use, so long as the same will not impair the structural integrity of the
improvements on the Premises or the mechanical or electrical systems therein,
and/or is not significantly more burdensome to the Premises.  If Lessor elects
to withhold consent, Lessor shall within 7 days after such request give written
notification of same, which notice shall include an explanation of Lessor’s
objections to the change in the Agreed Use.  Lessee shall, at all times, acquire
and maintain at Lessee’s sole cost and expense all permits and licenses
necessary for the legal use of the Premises pursuant to this Lease.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

4

--------------------------------------------------------------------------------


 

 

6.2                                 Hazardous Substances.

 

(a) Reportable Uses Require Consent.  The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory.  Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
 Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties.  Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor.  In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.  Notwithstanding anything
to the contrary in the foregoing, Lessee may continue to engage in any activity
listed in Exhibit 2 attached hereto and incorporated herein by this reference
which constitutes Reportable Use, provided and to the extent Lessee engaged in
such Reportable Use at the Premises prior to the Start Date and such Reportable
Use is in compliance with all Applicable Requirements.  See Paragraph 53.

 

(b) Duty to Inform Lessor.  If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

 

(c) Lessee Remediation.  Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee’s expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease (or any prior lease agreement or other arrangement
regarding the Premises under which Lessee or any affiliated entity occupied the
Premises) , by or for Lessee, or any third party.  See also Paragraph 53.

 

(d) Lessee Indemnification.  Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from adjacent properties not caused or contributed to by
Lessee). Lessee’s obligations shall include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.  No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.

 

(e) Lessor Indemnification.  Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees.  Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

 

(f) Investigations and Remediations.  Lessee Lessor shall retain the
responsibility and pay for any investigations or remediation

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

5

--------------------------------------------------------------------------------


 

measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to or during the
Lease term arising out of the Lessee’s use or occupancy of the Premises, or as
required by item 9.1(d) above.  Lessee’s occupancy, unless such remediation
measure is required as a result of Lessee’s use (including “Alterations”, as
defined in paragraph 7.3(a) below) of the Premises, in which event Lessee shall
be responsible for such payment.  Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial

responsibilities.

 

(g) Lessor Termination Option.  If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor’s desire to terminate this Lease as of the date 60 days
following the date of such notice.  In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater.  Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days following such commitment.  In such event, this Lease shall continue in
full force and effect, and Lessor shall proceed to make such remediationas soon
as reasonably possible after the required funds are available.  If Lessee does
not give such notice and provide the required funds or assurance thereof within
the time provided, this Lease shall terminate as of the date specified in
Lessor’s notice of termination.

 

6.3                                 Lessee’s Compliance with Applicable
Requirements.  Except as otherwise provided in this Lease, Lessee shall, at
Lessee’s sole expense, fully, diligently and in a timely manner, materially
comply with all Applicable Requirements, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants which relate in any manner to the such
Requirements, without regard to whether such Requirements are now in effect or
become effective after the Start Date.  Lessee shall, within 10 days after
receipt of Lessor’’s written request, provide Lessor with copies of all permits
and other documents, and other information evidencing Lessee’s compliance with
any Applicable Requirements specified by Lessor, and shall immediately upon
receipt, notify Lessor in writing (with copies of any documents involved) of any
threatened or actual claim, notice, citation, warning, complaint or report
pertaining to or involving the failure of Lessee or thePremises to comply with
any Applicable Requirements.

 

6.4                                 Inspection; Compliance.  Lessor and Lessor”s
“Lender”  (as defined in Paragraph 30) and consultants shall have the right to
enter into Premises at any time, in the case of an emergency, and otherwise at
reasonable times after reasonable notice, for the purpose of inspectingthe
condition of the Premises and for verifying compliance by Lessee with this
Lease.  The cost of any such inspections shall be paid by Lessor, unless a
violation of Applicable Requirements, or a Hazardous Substance Condition (see
paragraph 9.1) is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority.  In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination.  In addition, Lessee shall
provide copies of all relevant records regarding Hazardous Substances at the
Premises material safety data sheets (MSDS) to Lessor within 10 days of the
receipt of a written request therefor.

 

7.                                       Maintenance; Repairs, Utility
Installations; Trade Fixtures and Alterations.

 

7.1                                 Lessee’s Obligations.

 

(a) In General.  Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair(whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises),including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (interior and
exterior), foundations, ceilings, roofs, roof drainage systems, floors, windows,
doors, plate glass,skylights, landscaping, driveways, parking lots, fences,
retaining walls, signs, sidewalks and parkways located in, on, or adjacent to
the Premises.  Lessee, in keeping the Premises in good order, condition and
repair, shall exercise and perform good maintenance practices, specifically
including the procurement and maintenance of the service contracts required by
Paragraph 7.1(b) below.  Lessee’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair.  Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a first-class condition (including, e.g. graffiti
removal)

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

6

--------------------------------------------------------------------------------


 

consistent with the exterior appearance of other similar facilities of
comparable age and size in the vicinity, including, when necessary, the exterior
repainting of the Building.

 

(b) Service Contracts.  Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems,including fire alarm and/or smoke detection, (iv)
landscaping and irrigation systems, (v) roof covering and drains, (vi)
clarifiers (vii) basic utility feed to the perimeter of the Building, and (viii)
any other equipment, if reasonably required by Lessor.  However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain any or all of such
service contracts, and if Lessor so elects, Lessee shall reimburse Lessor, upon
demand, for the cost thereof.

 

(c) Failure to Perform.  If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

 

(d) Replacement.  Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance at a
rate that is commercially reasonable in the judgment of Lessor’s accountants.
 Lessee may, however, prepay its obligation at any time.

 

7.2                                 Lessor’s Obligations.  Subject to the
provisions of Paragraphs 2.2 (Condition), 2.3 (Compliance), 9 (Damage or
Destruction) and 14 (Condemnation), it is intended by the Parties hereto that
Lessor have no obligation, in any manner whatsoever, to repair and maintain the
Premises,or the equipment therein, all of which obligations are intended to be
that of the Lessee.  It is the intention of the Parties that the terms of this
Lease govern the respective obligations of the Parties as to maintenance and
repair of the Premises, and they expressly waive the benefit of any statute now
or hereafter in effect to the extent it is inconsistent with the terms of this
Lease.

 

7.3                                 Utility Installations; Trade Fixtures;
Alterations.

 

(a) Definitions.  The term “Utility Installations ” refers to all floor and
window coverings, air and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the Premises.
 The term “Trade Fixtures” shall mean Lessee’s machinery and equipment that can
be removed without doing material damage to the Premises.  The term
“Alterations” shall mean any modification of the improvements, other than
Utility Installations or Trade Fixtures, whether by addition or deletion. “
Lessee Owned Alterations and/or Utility Installations ” are defined as
Alterations and/or Utility Installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a).

 

(b) Consent.  Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent, which consent will not be
withheld unreasonably.  Lessee may, however, make non-structural Utility
Installations to the interior of the Premises (excluding the roof) without such
consent but upon notice to Lessor, as long as they are not visible from the
outside, do not involve puncturing, relocating or removing the roof or any
existing walls, will not affect the electrical, plumbing, HVAC, and/or life
safety systems, and the cumulative cost thereof during this Leaseas extended
does not exceed a sum equal to 3 month’s Base Rent in the aggregate or a sum
equal to one month’s Base Rent in any one year.  Notwithstanding the foregoing,
Lessee shall not make or permit any roof penetrations and/or install anything on
the roof without the prior written approval of Lessor.  Lessor may, as a
precondition to granting such approval, require Lessee to utilize a contractor
chosen and/or approved by Lessor.  Any Alterations or Utility Installations that
Lessee shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with detailed plans.  Consent shall be
deemed conditioned upon Lessee’s: (i) acquiring all applicable governmental
permits, (ii) furnishing Lessor with copies of both the permits and the plans
and specifications prior to commencement of the work, and (iii) compliance with
all conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner.  Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials. Lessee shall
promptly upon completion furnish Lessor with as-built plans and specifications.
 For work which costs an amount in excess of one month’s Base Rent, Lessor may
condition its consent upon Lessee providing a lien and completion bond in an
amount equal to 150% of the estimated cost of such Alteration or Utility
Installation and/or upon Lessee’s posting an additional Security Deposit with
Lessor.

 

(c) Liens; Bonds.  Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

7

--------------------------------------------------------------------------------


 

interest therein.  Lessee shall give Lessor not less than 10 days notice prior
to the commencement of any work in, on or about the Premises, and Lessor shall
have the right to post notices of non-responsibility.  If Lessee shall contest
the validity of any such lien, claim or demand, then Lessee shall, at its sole
expense defend and protect itself, Lessor and the Premises against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof.  If Lessor shall require, Lessee shall furnish a
surety bond in an amount equal to 150% of the amount of such contested lien,
claim or demand, indemnifying Lessor against liability for the same.  If Lessor
elects to participate in any such action, Lessee shall pay Lessor’s reasonable
attorneys’ fees and costs.

 

7.4                                 Ownership; Removal; Surrender; and
Restoration.

 

(a) Ownership.  Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
 Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4 (b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.
 See Paragraph 53.

 

(b) Removal.  By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations made or installed after the date of this Lease be removed by the
expiration or termination of this Lease.  Lessor may require the removal at any
time of all or any part of any Lessee Owned Alterations or Utility Installations
made without the required consent.  See Paragraph 53.

 

(c) Surrender; Restoration.  Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice.  Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear.  Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal,
subject to Paragraph 53, of any storage tank installed by or for Lessee.  Lessee
shall completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee, or any third party (except Hazardous
Substances which were deposited via underground migration from areas outside of
the Premises, or if applicable, the Project) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements.  Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee.
 Any personal property of Lessee not removed on or before the Expiration Date or
any earlier termination date shall be deemed to have been abandoned by Lessee
and may be disposed of or retained by Lessor as Lessor may desire.  The failure
by Lessee to timely vacate the Premises pursuant to this Paragraph 7.4(c)
without the express written consent of Lessor shall constitute a holdover under
the provisions of Paragraph 26 below.  See Paragraph 53.

 

8                                          Insurance; Indemnity.

 

8.1                                 Payment For Insurance.  Lessee shall pay for
all insurance required under Paragraph 8 except to the extent of the cost
attributable to liability insurance carried by Lessor under Paragraph 8.2(b) in
excess of $2,000,000 per occurrence.  Premiums for policy periods commencing
prior to or extending beyond the Lease term shall be prorated to correspond to
the Lease term.  Payment shall be made by Lessee to Lessor within 10 days
following receipt of an invoice.

 

8.2                                 Liability Insurance.

 

(a) Carried by Lessee.  Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 $2,000,000 per occurrence with an annual aggregate of not
less than $2,000,000, an “Additional Insured-Managers or Lessors of Premises
Endorsement” and contain the “Amendment of the Pollution Exclusion Endorsement”
for damage caused by heat, smoke or fumes from a hostile fire.  The policy shall
not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Lessee’s indemnity obligations
under this Lease.  The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder.  All
insurance carried by Lessee shall be primary to and not contributory with any
similar insurance carried by Lessor, whose insurance shall be considered excess
insurance only.

 

(b) Carried by Lessor.  Lessor shall maintain liability insurance as described
in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required
to be maintained by Lessee.  Lessee shall not be named as an additional insured
therein.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

8

--------------------------------------------------------------------------------


 

 

8.3 Property Insurance - Building, Improvements and Rental Value.

 

(a) Building and Improvements.  The Insuring Party shall obtain and keep in
force a policy or policies in the name of Lessor, with loss payable to Lessor,
any ground-lessor, and to any Lender insuring loss or damage to the Premises.
 The amount of such insurance shall be equal tothe full replacement cost of the
Premises, as the same shall exist from time to time, or the amount required by
any Lender, but in no event more than the commercially reasonable and available
insurable value thereof.  If Lessor is the Insuring Party, however, Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee under Paragraph 8.4 rather than by Lessor.
 If the coverage is available and commercially appropriate, such policy or
policies shall insure against all risks of direct physical loss or damage
(except the perils of flood and/or earthquake unless required by a Lender),
including at Lessor’s election coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss.  At Lessor’s election, Ssaid policy or policies shall also contain
an agreed valuation provision in lieu of any coinsurance clause, waiver of
subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S.  Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located.  If such insurance coverage has
a deductible clause, the deductible amount shall, at Lessor’s election, not
exceed $1,000 per occurrence, and Lessee shall be liable for such deductible
amount in the event of an Insured Loss.

 

(b) Rental Value.  The Insuring Party shall, at Lessor’s election, obtain and
keep in force a policy or policies in the name of Lessor with loss payable to
Lessor and any Lender, insuring the loss of the full Rent for one year with an
extended period of indemnity for an additional 180 days (“Rental Value
insurance”). Said insurance shall at Lessor’s election contain an agreed
valuation provision in lieu of any coinsurance clause, and the amount of
coverage shall be adjusted annually to reflect the projected Rent otherwise
payable by Lessee, for the next 12 month period.  Lessee shall be liable for any
deductible amount in the event of such loss.

 

(c) Adjacent Premises.  If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

 

8.4                                 Lessee’s Property; Business Interruption
Insurance.

 

(a) Property Damage.  Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations.  Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence.  The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property.
Trade Fixtures and Lessee Owned Alterations and Utility Installations.  Lessee
shall provide Lessor with written evidence that such insurance is in force.

 

(b) Business Interruption.  Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

 

(c) No Representation of Adequate Coverage.  Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

 

8.5                                 Insurance Policies.  Insurance required
herein shall be by companies duly licensed or admitted to transact business in
the state where the Premises are located, and maintaining during the policy term
a “General Policyholders Rating” of at least B+, V, as set forth in the
mostcurrent issue of “Best’s Insurance Guide”, or such other rating as may be
required by a Lender.  Lessee shall not do or permit to be done anything which
invalidates the required insurance policies.  Lessee shall, prior to the Start
Date, deliver to Lessor certified copies of policies of such insurance or
certificates evidencing the existence and amounts of the required insurance. No
such policy shall be cancelable or subject to modification except after 30 days
prior written notice to Lessor.  Lessee shall, at least 30 days prior to the
expiration of such policies, furnish Lessor with evidence of renewals
or“insurance binders” evidencing renewal thereof, or Lessor may order such
insurance and charge the cost thereof to Lessee, which amount shall be payable
by Lessee to Lessor upon demand.  Such policies shall be for a term of at least
one year, or the length of the remaining term of this Lease, whichever is less.
 If either Party shall fail to procure and maintain the insurance required to be
carried by it, the other Party may, but shall not be required to, procure and
maintain the same.

 

8.6                                 Waiver of Subrogation.  Without affecting
any other rights or remedies, Lessee and Lessor each hereby release and relieve
the other, and waive their entire right to recover damages against the other,
for loss of or damage to its property arising out of or incident to the perils
required to be insured against herein.  The effect of such releases and waivers
is not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto.  The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that
suchcompanies may have against Lessor or Lessee, as the case may be, so long as
the insurance is not invalidated thereby.

 

8.7                                 Indemnity.  Except for Lessor’s gross
negligence or willful misconduct, Lessee shall indemnify, protect, defend and
hold harmless the Premises, Lessor and its agents, Lessor’s master or ground
lessor, partners and Lenders, from and against any and all claims, loss of rents
and/or

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

9

--------------------------------------------------------------------------------


 

damages, liens, judgments, penalties, attorneys’ and consultants’ fees, expenses
and/or liabilities arising out of, involving, or in connection with, the use
and/or occupancy of the Premises by Lessee.  If any action or proceeding is
brought against Lessor by reason of any of the foregoing matters, Lessee shall
upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
 Lessor need not have first paid any such claim in order to be defended or
indemnified.

 

8.8                                 Exemption of Lessor from Liability.  Lessor
shall not be liable for injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, or from the breakage, leakage, obstruction or other defects of
pipes, fire sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures,
or from any other cause, whether the said injury or damage results from
conditions arising upon the Premises or upon other portions of the building of
which the Premises are a part, or from other sources or places.  Lessor shall
not beliable for any damages arising from any act or neglect of any other tenant
of Lessor nor from the failure of Lessor to enforce the provisions of any other
lease in the Project. Notwithstanding Lessor’s negligence or breach of this
Lease, Lessor shall under no circumstances be liable for injury to Lessee’s
business or for any loss of income or profit therefrom.

 

8.9                                 Failure to Provide Insurance.  Lessee
acknowledges that any failure on its part to obtain or maintain the insurance
required herein will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain.  Accordingly, for any month or portion thereof
that Lessee does not maintain the required insurance and/or does not provide
Lessor with the required binders or certificates evidencing the existence of the
required insurance, the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater.  The parties agree that such increase
in Base Rent represents fair and reasonable compensation for the additional
risk/ costs that Lessor will incur by reason of Lessee’s failure to maintain the
required insurance.  Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to maintain
such insurance, prevent the exercise of any of the other rights and remedies
granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.

 

9.                                       Damage or Destruction.

 

9.1                                 Definitions.

 

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 6 months or less from the
date of the damage or destruction.  Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.

 

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 months or less from the
date of the damage or destruction.  Lessorshall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.

 

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

 

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

 

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.

 

9.2                                 Partial Damage - Insured Loss.  If a
Premises Partial Damage that is an Insured Loss occurs, then Lessor shall, at
Lessor’s expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee
Owned Alterations and Utility Installations) as soon as reasonably possible and
this Lease shall continue in full force and effect; provided, however, that
Lessee shall, at Lessor’s election, make the repair of any damage or destruction
the total cost to repair of which is $10,000 or less, and, in such event, Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose.  Notwithstanding the foregoing, if the required
insurance was not in force or the insurance proceeds are not sufficient to
effect such repair, the Insuring Party shall promptly contribute the shortage in
proceeds (except as to the deductible which is Lessee’s responsibility) as and
when required to complete said repairs.  In the event, however, such shortage
was due to the fact that, by reason of the unique nature of the improvements,
full replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligationto pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor.  If Lessor receives

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

10

--------------------------------------------------------------------------------


 

said funds or adequate assurance thereof within said 10 day period, the party
responsible for making the repairs shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect.  If such funds or
assurance are not received, Lessor may nevertheless elect by written notice to
Lessee within 10 days thereafter to: (i) make such restoration and repair as is
commercially reasonable with Lessor paying any shortage in proceeds, in which
case this Lease shall remain in full force and effect, or (ii) have this Lease
terminate 30 days thereafter.  Lessee shall not be entitled to reimbursement of
any funds contributed by Lessee to repair any such damage or destruction.
 Premises Partial Damage due to flood or earthquake shall be subject to
Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.

 

9.3                                 Partial Damage - Uninsured Loss.  If a
Premises Partial Damage that is not an Insured Loss occurs, unless caused by a
negligent or willful act of Lessee (in which event Lessee shall make the repairs
at Lessee’s expense), Lessor may either: (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the occurrence of such damage.  Such termination shall be effective 60 days
following the date of such notice.  In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee’s commitment to
pay for the repair of such damage without reimbursement from Lessor.  Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days after making such commitment.  In such event this Lease shall continue in
full force and effect, and Lessor shall proceed to make such repairs as soon as
reasonably possible after the required funds are available.  If Lessee does not
make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.

 

9.4                                 Total Destruction.  Notwithstanding any
other provision hereof, if a Premises Total Destruction occurs, this Lease shall
terminate 60 days following such Destruction,  if the damage or destruction was
caused by the gross negligence or willful misconduct of Lessee, Lessor shall
have the right to recover Lessor’s damages from Lessee, except as provided in
Paragraph 8.6.

 

9.5                                 Damage Near End of Term.  If at any time
during the last 6 months of this Lease there is damage for which the cost to
repair exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage.  Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of (i)
the date which is 10 days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires.  If Lessee duly exercises such option during such period
and provides Lessor with funds (or adequate assurance thereof) to cover any
shortage in insurance proceeds, Lessor shall, at Lessor’s commercially
reasonable expense, repair such damage as soon as reasonably possible and this
Lease shall continue in full force and effect.  If Lessee fails to exercise such
option and provide such funds or assurance during such period, then this Lease
shall terminate on the date specified in the termination notice and Lessee’s
option shall be extinguished.

 

9.6                                 Abatement of Rent; Lessee’s Remedies.

 

(a) Abatement.  In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired . ,
but not to exceed the proceeds received from the Rental Value insurance.  All
other obligations of Lessee hereunder shall be performed by Lessee, and Lessor
shall have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

 

(b) Remedies.  If Lessor shall be obligated to repair or restore the Premises
and does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice.  If Lessee gives such notice and such
repair or restoration is not commenced within 30 days thereafter, this Lease
shall terminate as of the date specified in said notice.  If the repair or
restoration is commenced within such 30 days, this Lease shall continue in full
force and effect. “Commence” shall mean either the unconditional authorization
of the preparation of the required plans, or the beginning of the actual work on
the Premises, whichever first occurs.

 

9.7                                 Termination; Advance Payments.  Upon
termination of this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor.  Lessor shall, in addition, return to
Lessee so much of Lessee’s Security Deposit as has not been, or is not then
required to be, used by Lessor.

 

9.8                                 Waive Statutes.  Lessor and Lessee agree
that the terms of this Lease shall govern the effect of any damage to or
destruction of the Premises with respect to the termination of this Lease and
hereby waive the provisions of any present or future statute to the extent
inconsistent herewith.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

11

--------------------------------------------------------------------------------


 

10.                                 Real Property Taxes.

 

10.1                           Definition.  As used herein, the term “Real
Property Taxes” shall include any form of assessment; real estate, general,
special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Premises or the Project, Lessor’s right to other income therefrom, and/or
Lessor’s business of leasing, by any authority having the direct or indirect
power to tax and where the funds are generated with reference to the Building
address and where the proceeds so generated are to be applied by the city,
county or other local taxing authority of a jurisdiction within which the
Premises are located.  Real Property Taxes shall also include any tax, fee,
levy, assessment or charge, or any increase therein: (i) imposed by reason of
events occurring during the term of this Lease, including but not limited to, a
change in the ownership of the Premises, and (ii) levied or assessed on
machinery or equipment provided by Lessor to Lessee pursuant to this Lease.

 

10.2                           Payment of Taxes.  In addition to Base Rent,
Lessee shall pay to Lessor an amount equal to the Real Property Tax installment
due at least 20 days prior to the applicable delinquency date.  If any such
installment shall cover any period of time prior to or after the expiration or
termination of this Lease, Lessee’s share of such installment shall be prorated.
 In the event Lessee incurs a late charge on any Rent payment, Lessor may
estimate the current Real Property Taxes, and require that such taxes be paid in
advance to Lessor by Lessee monthly in advance with the payment of the Base
Rent.  Such monthly payments shall be an amount equal to the amount of the
estimated installment of taxes divided by the number of months remaining before
the month in which said installment becomes delinquent.  When the actual amount
of the applicable tax bill is known, the amount of such equal monthly advance
payments shall be adjusted as required to provide the funds needed to pay the
applicable taxes.  If the amount collected by Lessor is insufficient to pay such
Real Property Taxes when due, Lessee shall pay Lessor, upon demand, such
additional sumas is necessary. Advance payments may be intermingled with other
moneys of Lessor and shall not bear interest.  In the event of a Breach by
Lessee in the performance of its obligations under this Lease, then any such
advance payments may be treated by Lessor as an additional Security Deposit.

 

10.3                           Joint Assessment.  If the Premises are not
separately assessed, Lessee’s liability shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be conclusively determined by Lessorfrom the
respective valuations assigned in the assessor’s work sheets or such other
information as may be reasonably available.

 

10.4                           Personal Property Taxes.  Lessee shall pay, prior
to delinquency, all taxes assessed against and levied upon Lessee Owned
Alterations, Utility Installations, Trade Fixtures, furnishings, equipment and
all personal property of Lessee.  When possible, Lessee shall cause its Lessee
Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor.  If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.

 

11.                                 Utilities and Services.  Lessee shall pay
for all water, gas, heat, light, power, telephone, trash disposal and other
utilities and services supplied to the Premises, together with any taxes
thereon.  If any such services are not separately metered or billed to Lessee,
Lessee shall pay a reasonable proportion, to be determined by Lessor, of all
charges jointly metered or billed.  There shall be no abatement of rent and
Lessor shall not be liable in any respect whatsoever for the inadequacy,
stoppage, interruption or discontinuance of any utility or service due to riot,
strike, labor dispute, breakdown, accident, repair or other cause beyond
Lessor’s reasonable control or in cooperation with governmental request or
directions.

 

12.                                 Assignment and Subletting.

 

12.1                           Lessor’s Consent Required.

 

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises (other than to a
person or entity controlling, controlled by or under common control with Lessee)
without Lessor’s prior written consent, which shall not be unreasonably withheld

 

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent.  The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

 

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

12

--------------------------------------------------------------------------------


 

accounting principles.

 

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period.  If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the BaseRent then in effect.  Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

 

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

 

12.2                           Terms and Conditions Applicable to Assignment and
Subletting.

 

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

 

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
 Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

 

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

 

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.

 

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request.  Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

 

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.

 

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

 

(h) In the event of any assignment or subletting by Lessee permitted under this
Lease, Lessee shall pay additional rent as described in Paragraph 52 of the
addendum to this Lease.

 

12.3                           Additional Terms and Conditions Applicable to
Subletting.  The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

 

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent.  In the event that the amount collected by Lessor exceeds
Lessee’s obligations any such excess shall be refunded to Lessee.  Lessor shall
not, by reason of the foregoing or any assignment of such sublease, nor by
reason of the collection of Rent,be deemed liable to the sublessee for any
failure of Lessee to perform and comply with any of Lessee’s obligations to such
sublessee.  Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a Breach exists in the
performance of Lessee’s obligations under this Lease, to pay to Lessor all Rent
due and to become due under the sublease.  Sublessee shall rely upon any such
notice from Lessor and shall pay all Rents to Lessor without any obligation or
right to inquire as to whether such Breach exists, notwithstanding any claim
from Lessee to the contrary.

 

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

 

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

 

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

13

--------------------------------------------------------------------------------


 

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice.  The sublessee shall have a
right of reimbursement and offset from and against Lessee for any such Defaults
cured by the sublessee.

 

13.                                 Default; Breach; Remedies.

 

13.1                           Default; Breach.  A “Default” is defined as a
failure by the Lessee to comply with or perform any of the terms, covenants,
conditions or Rules and Regulations under this Lease.  A “Breach” is defined as
the occurrence of one or more of the following Defaults, and the failure of
Lessee to cure such Default within any applicable grace period:

 

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

 

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease whichendangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

 

(c) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 42,
(viii) material safety data sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues fora period of 10 days following
written notice to Lessee.

 

(d) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

 

(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be ofno force or effect,
and not affect the validity of the remaining provisions.

 

(f) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

 

(g) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

 

13.2                           Remedies.  If Lessee fails to perform any of its
affirmative duties or obligations, within 10 days after written notice (or in
case of an emergency, without notice), Lessor may, at its option, perform such
duty or obligation on Lessee’s behalf, including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals.  Lessee shall pay to Lessor an amount equal to
115% of the costs and expenses incurred by Lessor in such performance upon
receipt of an invoice therefor.  In the event of a Breach, Lessor may, with or
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor.  In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

14

--------------------------------------------------------------------------------


 

 

not limited to the cost of recovering possession of the Premises, expenses of
reletting, including necessary renovation and alteration of the Premises,
reasonable attorneys’ fees, and that portion of any leasing commission paid by
Lessor in connection with this Lease applicable to the unexpired term of this
Lease.  The worth at the time of award of the amount referred to in provision
(iii) of the immediately preceding sentence shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of the District
within which the Premises are located at the time of award plus one percent.
 Efforts by Lessor to mitigate damages caused by Lessee’s Breach of this Lease
shall not waive Lessor’s right to recover damages under Paragraph 12. If
termination of this Lease is obtained through the provisional remedy of unlawful
detainer, Lessor shall have the right to recover in such proceeding any unpaid
Rent and damages as are recoverable therein, or Lessor may reserve the right to
recover all or any part thereof in a separate suit.  If a notice and grace
period required under Paragraph 13.1 was not previously given, a notice to pay
rent or quit, or to perform or quit given to Lessee under the unlawful detainer
statute shall also constitute the notice required by Paragraph 13.1. In such
case, the applicable grace period required by Paragraph 13.1 and the unlawful
detainer statute shall run concurrently, and the failure of Lessee to cure the
Default within the greater of the two such grace periods shall constitute both
an unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.

 

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations.  Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

 

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located.  The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

 

13.3                           Inducement Recapture.  Any agreement for free or
abated rent or other charges, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, inducement or consideration for Lessee’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Inducement Provisions,” shall be deemed conditioned upon Lessee’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease.  Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee.  The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

 

13.4                           Late Charges.  Lessee hereby acknowledges that
late payment by Lessee of Rent will cause Lessor to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges, and late charges which may be imposed upon Lessor by any
Lender.  Accordingly, if any Rent shall not be received by Lessor within 5 10
days after such amount shall be due, then, without any requirement for notice to
Lessee, Lessee shall immediately pay to Lessor a one-time late charge equal to
10% 5% of each such overdue amount or $100, whichever is greater .  The Parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of such late payment.  Acceptance of such
late charge by Lessor shall in no event constitute a waiver of Lessee’s Default
or Breach with respect to such overdue amount, nor prevent the exercise of any
of the other rights and remedies granted hereunder.  In the event that a late
charge is payable hereunder, whether or not collected, for 3 consecutive
installments of Base Rent, then notwithstanding any provision of this Lease to
the contrary, Base Rent shall, at Lessor’s option, become due and payable
quarterly in advance.

 

13.5                           Interest.  Any monetary payment due Lessor
hereunder, other than late charges, not received by Lessor, when due as to
scheduled payments (such as Base Rent) or within 30 days following the date on
which it was due for non-scheduled payment, shall bear interest from the date
when due, as to scheduled payments, or the 31st day after it was due as to
non-scheduled payments. The interest ( “Interest”) charged shall be computed at
the rate of 10% per annum but shall not exceed the maximum rate allowed by law.
 Interest is payable in addition to the potential late charge provided for in
Paragraph 13.4.

 

13.6                           Breach by Lessor.

 

(a) Notice of Breach.  Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor.  For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days afterreceipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

 

(b) Performance by Lessee on Behalf of Lessor.  In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may, in addition to other

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

15

--------------------------------------------------------------------------------


 

remedies permitted hereunder, elect to cure said breach at Lessee’s expense and
offset from Rent the actual and reasonable cost to perform such cure, provided
however, that such offset shall not exceed an amount equal to the greater of one
month’s Base Rent or the Security Deposit, reserving Lessee’s right to seek
reimbursement from Lessor.  Lessee shall document the cost of said cure and
supply said documentation to Lessor.

 

14.                                 Condemnation.  If the Premises or any
portion thereof are taken under the power of eminent domain or sold under the
threat of the exercise of said power (collectively “Condemnation”), this Lease
shall terminate as to the part taken as of the date the condemning authority
takes title orpossession, whichever first occurs.  If more than 10% of the
Building, or more than 25% of that portion of the Premises not occupied by any
building, is taken by Condemnation, Lessee may, at Lessee’s option, to be
exercised in writing within 10 days after Lessor shall have given Lessee written
notice of such taking (or in the absence of such notice, within 10 days after
the condemning authority shall have taken possession) terminate this Lease as of
the date the condemning authority takes such possession.  If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation.  Condemnation awards and/or payments
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, thatLessee shall be entitled
to any compensation for Lessee’s relocation expenses, loss of business goodwill
and/or Trade Fixtures, without regard to whether or not this Lease is terminated
pursuant to the provisions of this Paragraph.  All Alterations and Utility
Installations made to the Premises by Lessee, for purposes of Condemnation only,
shall be considered the property of the Lessee and Lessee shall be entitled to
any and all compensation which is payable therefor.  In the event that this
Lease is not terminated by reason of the Condemnation, Lessor shall repair any
damage to the Premises caused by such Condemnation.

 

15.                                 Brokerage Fees.

 

15.1                           Additional Commission.  In addition to the
payments owed pursuant to Paragraph 1.9 above, and unless Lessor and the Brokers
otherwise agree in writing, Lessor agrees that: (a) if Lessee exercises any
Option, (b) if Lessee acquires any rights to the Premises or other premises
owned by Lessor and located within the same Project, if any, within which the
Premises is located, (c) if Lessee remains in possession of the Premises, with
the consent of Lessor, after the expiration of this Lease, or (d) if Base Rent
is increased, whether by agreement or operation of an escalation clause herein,
then, Lessor shall pay Brokers a fee in accordance with the schedule of the
Brokers in effect at the time of the execution of this Lease.

 

15.2                           Assumption of Obligations.  Any buyer or
transferee of Lessor’s interest in this Lease shall be deemed to have assumed
Lessor’s obligation hereunder.  Brokers shall be third party beneficiaries of
the provisions of Paragraphs 1.9, 15, 22 and 31. If Lessor fails to pay to
Brokers any amounts due as and for brokerage fees pertaining to this Lease when
due, then such amounts shall accrue Interest.  In addition, if Lessor fails to
pay any amounts to Lessee’s Broker when due, Lessee’s Broker may send written
notice to Lessor and Lessee of such failure and if Lessor fails to pay such
amounts within 10 days after said notice, Lessee shall pay said monies to its
Broker and offset such amounts against Rent.  In addition, Lessee’s Broker shall
be deemed to be a third party beneficiary of any commission agreement entered
into by and/or between Lessor and Lessor’s Broker for the limited purpose of
collecting any brokerage fee owed.

 

15.3                           Representations and Indemnities of Broker
Relationships.  Lessee and Lessor each represent and warrant to the other that
it has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder’s fee in connection
herewith.  Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.                                 Estoppel Certificates.

 

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the AIR Commercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonablyrequested by the Requesting Party.

 

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by theRequesting Party, (ii)
there are no uncured defaults in the Requesting Party’s performance, and (iii)
if Lessor is the Requesting Party, not more than one month’s rent has been paid
in advance.  Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

16

--------------------------------------------------------------------------------


 

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements within the possession
of Lessee as may be reasonably required by such lender or purchaser, including
but not limited to Lessee’s financial statements for the past 3 years.  All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.                                 Definition of Lessor.  The term “Lessor” as
used herein shall mean the owner or owners at the time in question of the fee
title to the Premises, or, if this is a sublease, of the Lessee’s interest in
the prior lease.  In the event of a transfer of Lessor’s title or interest in
the Premises or this Lease, Lessor shall deliver to the transferee or assignee
(in cash or by credit) any unused Security Deposit held by Lessor.  Except as
provided in Paragraph 15, upon such transfer or assignment and delivery of the
Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor.  Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

 

18.                                 Severability.  The invalidity of any
provision of this Lease, as determined by a court of competent jurisdiction,
shall in no way affect the validity of any other provision hereof.

 

19.                                 Days.  Unless otherwise specifically
indicated to the contrary, the word “days” as used in this Lease shall mean and
refer to calendar days.

 

20.                                 Limitation on Liability.  The obligations of
Lessor under this Lease shall not constitute personal obligations of Lessor or
its partners, members, directors, officers, agents, employees, or shareholders,
and Lessee shall look to the Premises, and to no other assets of Lessor, for
thesatisfaction of any liability of Lessor with respect to this Lease, and shall
not seek recourse against Lessor’s partners, members, directors, officers,
agents, employees, or shareholders, or any of their personal assets for such
satisfaction.

 

21.                                 Time of Essence.  Time is of the essence
with respect to the performance of all obligations to be performed or observed
by the Parties under this Lease.

 

22.                                 No Prior or Other Agreements; Broker
Disclaimer.  This Lease contains all agreements between the Parties with respect
to any matter mentioned herein, and no other prior or contemporaneous agreement
or understanding shall be effective.  Lessor and Lessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises.  Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party.  The liability
(including court costs and attorneys’ fees), of any Broker with respect to
negotiation, execution, delivery or performance by either Lessor or Lessee under
this Lease or any amendment or modification hereto shall be limited to an amount
up to the fee received by such Broker pursuant to this Lease; provided, however,
that the foregoing limitation on each Broker’s liability shall not be applicable
to any gross negligence or willful misconduct of such Broker.

 

23.                                 Notices.

 

23.1                           Notice Requirements.  All notices required or
permitted by this Lease or applicable law shall be in writing and may be
delivered in person (by hand or by courier) or may be sent by regular, certified
or registered mail or U.S.  Postal Service Express Mail, with postage prepaid,
by overnight courier, or by facsimile transmission, and shall be deemed
sufficiently given if served in a manner specified in this Paragraph 23. The
addresses noted adjacent to a Party’s signature on this Lease shall be that
Party’s address for delivery or mailing of notices.  Either Party may by written
notice to the other specify a different address for notice, except that upon
Lessee’s taking possession of the Premises, the Premises shall constitute
Lessee’s address for notice.  A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

 

23.2                           Date of Notice.  Any notice sent by registered or
certified mail, return receipt requested, shall be deemed given on the date of
delivery shown on the receipt card, or if no delivery date is shown, the
postmark thereon.  If sent by regular mail the notice shall be deemed given 48
hours after the same is addressed as required herein and mailed with postage
prepaid.  Notices delivered by United States Express Mail or overnight courier
that guarantee next day delivery shall be deemed given 24 hours after delivery
of the same to the Postal Service or courier.  Notices transmitted by facsimile
transmission or similar means shall be deemed delivered upon telephone
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail.  If notice is received
on a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

17

--------------------------------------------------------------------------------


 

24.                                 Waivers.  No waiver by Lessor of the Default
or Breach of any term, covenant or condition hereof by Lessee, shall be deemed a
waiver of any other term, covenant or condition hereof, or of any subsequent
Default or Breach by Lessee of the same or of any other term, covenant or
condition hereof.  Lessor’s consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of Lessor’s consent to, or approval
of, any subsequent or similar act by Lessee, or be construed as the basis of an
estoppel to enforce the provision or provisions of this Lease requiring such
consent.  The acceptance of Rent by Lessor shall not be a waiver of any Default
or Breach by Lessee.  Any payment by Lessee may be accepted byLessor on account
of moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.

 

25.                                 Disclosures Regarding The Nature of a Real
Estate Agency Relationship.

 

(a)                                  When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee shouldfrom
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction.  Lessor and Lessee acknowledge
being advised by the Brokers in this transaction, as follows:

 

(i)                                     Lessor’s Agent.  A Lessor’s agent under
a listing agreement with the Lessor acts as the agent for the Lessor only.  A
Lessor’s agent or subagent has the following affirmative obligations:  To the
Lessor:   A fiduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessor.  To the Lessee and the Lessor:   a.  Diligent exercise
of reasonable skills and care in performance of the agent’s duties.  b. A duty
of honest and fair dealing and good faith.  c. A duty to disclose all facts
known to the agent materially affecting the value or desirability of the
property that are not known to, or within the diligent attention and observation
of, the Parties.  An agent is not obligated to reveal to either Party any
confidential information obtained from the other Party which does not involve
the affirmative duties set forth above.

 

(ii)                                  Lessee’s Agent.  An agent can agree to act
as agent for the Lessee only.  In these situations, the agent is not the
Lessor’s agent, even if by agreement the agent may receive compensation for
services rendered, either in full or in part from the Lessor.  An agent acting
only for a Lessee has the following affirmative obligations.  To the Lessee:   A
fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings with
the Lessee.  To the Lessee and the Lessor:   a. Diligent exercise of reasonable
skills and care in performance of the agent’s duties.  b. A duty of honest and
fair dealing and good faith.  c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties.  An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.

 

(iii)                               Agent Representing Both Lessor and Lessee.
 A real estate agent, either acting directly or through one or more associate
licenses, can legally be the agent of both the Lessor and the Lessee in a
transaction, but only with the knowledge and consent of both the Lessor and the
Lessee.  In a dual agency situation, the agent has the following affirmative
obligations to both the Lessor and the Lessee: a. A fiduciary duty of utmost
care, integrity, honesty and loyalty in the dealings with either Lessor or the
Lessee.  b. Other duties to the Lessor and the Lessee as stated above in
subparagraphs (i) or (ii).  In representing both Lessor and Lessee, the agent
may not without the express permission of the respective Party, disclose to the
other Party that the Lessor will accept rent in an amount less than that
indicated in the listing or that the Lessee is willing to pay a higher rent than
that offered.  The above duties of the agent in a real estate transaction do not
relieve a Lessor or Lessee from the responsibility to protect their own
interests. Lessor and Lessee should carefully read all agreements to assure that
they adequately express their understanding of thetransaction. A real estate
agent is a person qualified to advise about real estate.  If legal or tax advice
is desired, consult a competent professional.

 

(b)                                 Brokers have no responsibility with respect
to any default or breach hereof by either Party.  The liability (including court
costs and attorneys’ fees), of any Broker with respect to any breach of duty,
error or omission relating to this Lease shall not exceed the fee received by
such Broker pursuant to this Lease; provided, however, that the foregoing
limitation on each Broker’s liability shall not be applicable to any gross
negligence or willful misconduct of such Broker.

 

(c)                                  Lessor and Lessee agree to identify to
Brokers as “Confidential” any communication or information given Brokers that
isconsidered by such Party to be confidential.

 

26.                                 No Right To Holdover.  Lessee has no right
to retain possession of the Premises or any part thereof beyond the expiration
or termination of this Lease.  In the event that Lessee holds over, then the
Base Rent shall be increased to 150% of the Base Rent applicable immediately
preceding the expiration or termination.  Nothing contained herein shall be
construed as consent by Lessor to any holding over by Lessee.

 

27.                                 Cumulative Remedies.  No remedy or election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

18

--------------------------------------------------------------------------------


 

28.                                 Covenants and Conditions; Construction of
Agreement.  All provisions of this Lease to be observed or performed by Lessee
are both covenants and conditions.  In construing this Lease, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Lease.  Whenever required by the context, the singular shall
include the plural and vice versa. This Lease shall not be construed as if
prepared by one of the Parties, but rather according to its fair meaning as a
whole, as if both Parties had prepared it.

 

29.                                 Binding Effect; Choice of Law.  This Lease
shall be binding upon the Parties, their personal representatives, successors
and assigns and be governed by the laws of the State in which the Premises are
located.  Any litigation between the Parties hereto concerning this Lease shall
be initiated in the county in which the Premises are located.

 

30.                                 Subordination; Attornment; Non-Disturbance.

 

30.1                           Subordination.  This Lease and any Option granted
hereby shall be subject and subordinate to any ground lease, mortgage, deed of
trust, or other hypothecation or security device (collectively, “Security
Device”), now or hereafter placed upon the Premises, to any and all advances
made on the security thereof, and to all renewals, modifications, and extensions
thereof.  Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as “Lender”) shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease.  Any Lender may elect
to have this Lease and/or any Option granted hereby superior to the lien of its
Security Device by giving written notice thereof to Lessee, whereupon this Lease
and such Options shall be deemed prior to such Security Device, notwithstanding
the relative dates of the documentation or recordation thereof. See Paragraph
54.

 

30.2                           Attornment.  In the event that Lessor transfers
title to the Premises, or the Premises are acquired by another upon the
foreclosure or termination of a Security Device to which this Lease is
subordinated (i) Lessee shall, subject to the non-disturbance provisions of
Paragraph 30.3, attorn to such new owner, and upon request, enter into a new
lease, containing all of the terms and provisions of this Lease, with such new
owner for the remainder of the term hereof, or, at the election of such new
owner, this Lease shall automatically become a new Lease between Lessee and such
new owner, upon all of the terms and conditions hereof, for the remainder of the
term hereof, and (ii) Lessor shall thereafter be relieved of any
furtherobligations hereunder and such new owner shall assume all of Lessor’s
obligations hereunder, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor.  See Paragraph 54.

 

30.3                           Non-Disturbance.  With respect to Security
Devices entered into by Lessor after the execution of this Lease, Lessee’s
subordination of this Lease shall be subject to receiving a commercially
reasonable non-disturbance agreement (a “Non-Disturbance Agreement” ) from the
Lender which Non-Disturbance Agreement provides that Lessee’s possession of the
Premises, and this Lease, including any options to extend the term hereof, will
not be disturbed so long as Lessee is not in Breach hereof and attorns to the
record owner of the Premises.  Further, within 60 days after the execution of
this Lease, Lessor shall use its commercially reasonable efforts to obtain a
Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises.  In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.  See Paragraph 54.

 

30.4                           Self-Executing.  The agreements contained in this
Paragraph 30 shall be effective without the execution of any further documents;
provided, however, that, upon written request from Lessor or a Lender in
connection with a sale, financing or refinancing of the Premises, Lessee
andLessor shall execute such further writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein.  See Paragraph 54.

 

31.                                 Attorneys’ Fees.  If any Party or Broker
brings an action or proceeding involving the Premises whether founded in tort,
contract or equity, or to declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding, action, or appeal thereon, shall be
entitled to reasonable attorneys’ fees.  Such fees may be awarded in the same
suit or recovered in a separate suit, whether or not such action or proceeding
is pursued to decision or judgment.  The term, “Prevailing Party” shall include,
without limitation, a Party or Broker who substantially obtains or defeats the
reliefsought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense.  The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred.  In addition, Lessor shall be entitled to attorneys’ fees, costs and
expenses incurred in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

19

--------------------------------------------------------------------------------


 

32.                                 Lessor’s Access; Showing Premises; Repairs.
 Lessor and Lessor’s agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable prior notice for the purpose of showing the same to prospective
purchasers,lenders, or tenants, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
materialadverse effect to Lessee’s use of the Premises.  All such activities
shall be without abatement of rent or liability to Lessee.

 

33.                                 Auctions.  Lessee shall not conduct, nor
permit to be conducted, any auction upon the Premises without Lessor’s prior
written consent.  Lessor shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

 

34.                                 Signs.  Lessor may place on the Premises
ordinary “For Sale” signs at any time and ordinary “For Lease” signs during the
last 6 months of the term hereof.  Except for ordinary “for sublease” signs,
Lessee shall not place any sign upon the Premises without Lessor’s prior written
consent.  All signs must comply with all Applicable Requirements.

 

35.                                 Termination; Merger.  Unless specifically
stated otherwise in writing by Lessor, the voluntary or other surrender of this
Lease by Lessee, the mutual termination or cancellation hereof, or a termination
hereof by Lessor for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, that Lessor may
elect to continue any one or all existing subtenancies.  Lessor’s failure within
10 days following any such event to elect to the contrary by written notice to
the holder of any such lesser interest, shall constitute Lessor’s election to
have such event constitute the termination of such interest.

 

36.                                 Consents.  Except as otherwise provided
herein, wherever in this Lease the consent of a Party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed.  Lessor’s actual reasonable costs and expenses (including but not
limited to architects’,attorneys’, engineers’ and other consultants’ fees)
incurred in the consideration of, or response to, a request by Lessee for any
Lessor consent, including but not limited to consents to an assignment, a
subletting or the presence or use of a Hazardous Substance, shall be paid by
Lessee upon receipt of an invoice and supporting documentation therefor.
 Lessor’s consent to any act, assignment or subletting shall not constitute an
acknowledgment that no Default or Breach by Lessee of this Lease exists, nor
shall such consent be deemed a waiver of any then existing Default or Breach,
except as may be otherwise specifically stated in writing by Lessor at the time
of such consent.  The failure to specify herein any particular condition to
Lessor’s consent shall not preclude the imposition by Lessor at the time of
consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given.  In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

 

37.                                 Guarantor.

 

37.1                           Execution.  The Guarantors, if any, shall each
execute a guaranty in the form most recently published by the AIR Commercial
Real Estate Association, and each such Guarantor shall have the same obligations
as Lessee under this Lease.

 

37.2                           Default.  It shall constitute a Default of the
Lessee if any Guarantor fails or refuses, upon request to provide: (a) evidence
of the execution of the guaranty, including the authority of the party signing
on Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.

 

38.                                 Quiet Possession.  Subject to payment by
Lessee of the Rent and performance of all of the covenants, conditions and
provisions on Lessee’s part to be observed and performed under this Lease,
Lessee shall have quiet possession and quiet enjoyment of the Premises during
the termhereof.

 

39.                                 Options.  If Lessee is granted an Option, as
defined below, then the following provisions shall apply:

 

39.1                           Definition. “Option” shall mean: (a) the right to
extend the term of or renew this Lease or to extend or renew any lease that
Lessee has on other property of Lessor; (b) the right of first refusal or first
offer to lease either the Premises or other property of Lessor; (c) the right to
purchase or the right of first refusal to purchase the Premises or other
property of Lessor.

 

39.2                           Options Personal To Original Lessee.  Any Option
granted to Lessee in this Lease is personal to the original Lessee, and cannot

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

20

--------------------------------------------------------------------------------


 

be assigned or exercised by anyone other than said original Lessee and only
while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.

 

39.3                           Multiple Options.  In the event that Lessee has
any multiple Options to extend or renew this Lease, a later Option cannot be
exercised unless the prior Options have been validly exercised.

 

39.4                           Effect of Default on Options.

 

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

 

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

 

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

 

40.                                 Multiple Buildings.  If the Premises are a
part of a group of buildings controlled by Lessor, Lessee agrees that it will
abide by and conform to all reasonable rules and regulations which Lessor may
make from time to time for the management, safety, and care of said properties,
including the care and cleanliness of the grounds and including the parking,
loading and unloading of vehicles, and to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform.  Lessee
also agrees to pay its fair share of common expenses incurred in connection with
such rules and regulations.

 

41.                                 Security Measures.  Lessee hereby
acknowledges that the Rent payable to Lessor hereunder does not include the cost
of guard service or other security measures, and that Lessor shall have no
obligation whatsoever to provide same.  Lessee assumes all responsibility for
the protection of the Premises, Lessee, its agents and invitees and their
property from the acts of third parties.

 

42.                                 Reservations.  Lessor reserves to itself the
right, from time to time, to grant, without the consent or joinder of Lessee,
such easements, rights and dedications that Lessor deems necessary, and to cause
the recordation of parcel maps and restrictions, so long as such easements,
rights, dedications, maps and restrictions do not unreasonably interfere with
the use of the Premises by Lessee. Lessee agrees to sign any documents
reasonably requested by Lessor to effectuate any such easement rights,
dedication, map or restrictions.

 

43.                                 Performance Under Protest.  If at any time a
dispute shall arise as to any amount or sum of money to be paid by one Party to
the other under the provisions hereof, the Party against whom the obligation to
pay the money is asserted shall have the right to make payment “under protest”
and such payment shall not be regarded as a voluntary payment and there shall
survive the right on the part of said Party to institute suit for recovery of
such sum.  If it shall be adjudged that there was no legal obligation on the
part of said Party to pay such sum or any part thereof, said Party shall be
entitled to recover such sum or so much thereof as it was not legally required
to pay.

 

44.                                 Authority; Multiple Parties; Execution.

 

(a)                                  If either Party hereto is a corporation,
trust, limited liability company, partnership, or similar entity, each
individual executing this Lease on behalf of such entity represents and warrants
that he or she is duly authorized to execute and deliver this Lease on its
behalf.  Each party shall, within 30 days after request, deliver to the other
party satisfactory evidence of such authority.

 

(b)                                 If this Lease is executed by more than one
person or entity as “Lessee”, each such person or entity shall be jointly
andseverally liable hereunder.  It is agreed that any one of the named Lessees
shall be empowered to execute any amendment to this Lease, or other document
ancillary thereto and bind all of the named Lessees, and Lessor may rely on the
same as if all of the named Lessees had executed such document.

 

(c)                                  This Lease may be executed by the Parties
in counterparts, each of which shall be deemed an original and all of
whichtogether shall constitute one and the same instrument.

 

45.                                 Conflict.  Any conflict between the printed
provisions of this Lease and typewritten or handwritten provisions shall be
controlled by the

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

21

--------------------------------------------------------------------------------


 

typewritten or handwritten provisions.

 

46.                                 Offer.  Preparation of this Lease by either
Party or their agent and submission of same to the other Party shall not be
deemed an offer to lease to the other Party.  This Lease is not intended to be
binding until executed and delivered by all Parties hereto.

 

47.                                 Amendments.  This Lease may be modified only
in writing, signed by the Parties in interest at the time of the modification.
As long as they do not materially change Lessee’s obligations hereunder, Lessee
agrees to make such reasonable non-monetary modifications to this Lease as may
be reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises.

 

48.                                 Waiver of Jury Trial.  THE PARTIES HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.

 

49.                                 Mediation and Arbitration of Disputes.  An
Addendum requiring the Mediation and/or the Arbitration of all disputes between
the Parties and/or Brokers arising out of this Lease o is ý is not attached to
this Lease.

 

50.                                 Americans with Disabilities Act.  Since
compliance with the Americans with Disabilities Act (ADA) is dependent upon
Lessee’s specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
legislation.  In the event that Lessee’s use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee’s expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY AGREETHAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES.  THE PARTIES ARE URGED TO:

 

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:

 

 

Executed at:

 

On:

 

 

On:

April 15, 2005

 

 

 

By LESSOR:

 

By LESSEE:

S.R. Partners,

 

Atlantic Express of L.A. Inc.,

a California general partnership

 

a California corporation

 

 

 

By:

/s/ Steve Riboli

 

By:

/s/ Domenic Gatto

Name Printed:

Steve Riboli

 

Name Printed:

 Domenic Gatto

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

22

--------------------------------------------------------------------------------


 

Ttile:

Managing Partner

 

Title:

President

By:

 

 

By:

/s/ Neil Abitabilo

Name Printed:

 

 

Name Printed:

Neil Abitabilo

Title:

 

 

Title:

Chief Financial Officer

Address:

737 Lamar Street

 

Address:

7 North Street

Los Angeles, California 90031

 

Staten Island, New York 10302

 

 

 

Telephone:

(323) 223-1401, ext. 24

 

Telephone:

(718) 442-7000

Facsimile:

(323) 221-7261

 

Facsimile:

(718) 442-5105

Federal ID No.

 

 

Federal ID No.

 

 

BROKER: 

                                                                            

 

BROKER:

                                                                                            

                                                                                                  

 

                                                                                                               

                                                                                                  

 

                                                                                                               

Attn:

                                                                                    

 

Attn:

                                                                                                   

Title:

                                                                                    

 

Title:

                                                                                                   

Address:

                                                                                

 

Address:

                                                                                               

Telephone:

(               )                                                            

 

Telephone:

(               )                                                                          

Facsimile:

(               )                                                            

 

Facsimile:

(               )                                                                          

Federal ID No.

                                                                        

 

Federal ID No.

                                                                                    

 

NOTE: These forms are often modified to meet the changing requirements of law
and industry needs.  Always write or call to

make sure you are utilizing the most current form: AIR COMMERCIAL REAL ESTATE
ASSOCIATION, 700 So.  Flower Street, Suite 600, Los Angeles, California 90017.
(213) 687-8777. Fax No. (213) 687-8616

 

© Copyright 2001 - By AIR Commercial Real Estate Association.  All rights
reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

23

--------------------------------------------------------------------------------


 

ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL
SINGLE-TENANT LEASE - NET

 

This Addendum is incorporated into and made a part of that certain Standard
Industrial/Commercial Single-Tenant Lease - Net, dated April 12, 2005 (the
“AIREA Form”), between S.R. Partners, a California general partnership (the
“Lessor”) and Atlantic Express of L.A. Inc., a California corporation (the
“Lessee”). To the extent of any conflict between the terms and provisions of
this Addendum and the terms and provisions of the AIREA Form, the terms and
provisions of this Addendum shall be controlling.

 

50.           Close of Escrow; Termination of Existing Lease; Lease Term and
Prorated Rent.  The Parties acknowledge that Lessee currently occupies the
Premises under an existing lease or other arrangement with the current owner of
the Premises, 201 West Sotello Realty, Inc., which is an affiliate of Lessee. 
The parties contemplate that such current owner and Lessor will be entering a
purchase and sale agreement by which such owner will sell the Premises to
Lessor.  Accordingly, the effectiveness of this Lease is conditioned upon (a)
the execution and delivery by Lessor and 201 West Sotello Realty, Inc.,
concurrently with the execution and delivery of this Lease and the guaranty of
this Lease, of a purchase agreement for the purchase by Lessor of the Premises
on terms and conditions mutually acceptable to Lessor and such owner, each in
its sole discretion; and (b) the acquisition of title to the Premises by Lessor
pursuant to such purchase agreement.  The Commencement Date of the term of this
Lease shall be the actual date of the close of such sale of the Premises to
Lessor (the “Close of Escrow”).  If such sale transaction is cancelled or
terminated without closing, then this Lease shall be of no further force or
effect.

 

Lessee agrees to cause to be signed (i) any documents reasonably necessary or
appropriate between Lessee and the current owner of the Premises, 201 West
Sotello Realty, Inc., to terminate, effective as of the Close of Escrow, any
existing lease or other arrangement pursuant to which Lessee has previously
occupied the Premises, as well as (ii) any additional documents necessary or
appropriate to convey to such current owner before the Close of Escrow, free of
liens (so that such current owner can convey, in turn, to  Lessor at the Close
of Escrow), any and all interest of Lessee in the Premises, the Building, all
other improvements and fixtures on the Premises (excepting Lessee’s trade
fixtures relating specifically to Lessee’s bus line business, rather than to the
property generally), and the personal property relating to the Premises which is
being sold by such current owner to Lessor (which property does not include
buses, fuel, bus maintenance supplies, bus line licenses, bus line records,
office furnishings, and Lessee’s other personal property relating specifically
to its bus line operations, all of which is being retained by Lessee).  It is
the intention of the Parties that Lessee’s tenancy at the Premises from and
after the Close of Escrow shall be governed by the terms and conditions of this
Lease.  In no event shall

 

1

--------------------------------------------------------------------------------


 

Lessor have any obligation to Lessee arising out of or relating to any such
prior lease or arrangement and, accordingly, Lessee shall look solely to 201
West Sotello Realty, Inc., and not to Lessor, regarding any matters arising from
or relating to Lessee’s use, occupancy, or leasing of the Premises prior to the
Close of Escrow.

 

If the Commencement Date does not occur on the first day of a calendar month,
then the term of this Lease shall be adjusted to extend for ten years (120
months) from and after the first day of the first full calendar month after the
Commencement Date.  In such event the Base Rent due from Lessee for the initial
partial calendar month shall be prorated as follows:  The monthly Base Rent
indicated in Paragraph 1.5 shall be divided by the number of days in the
then-current calendar month to obtain the daily rate, which shall then be
multiplied by the number of days from and including the Commencement Date up
through the last day of such calendar month.  The Base Rent for any initial
partial month and the Base Rent for the first full calendar month shall be paid
by Lessee to Lessor at or before the Close of Escrow.

 

Notwithstanding any contrary provision in this Lease, if the Expiration Date 
(as defined in Paragraph 1.3) occurs prior to June 30 of the same calendar year,
the term of this Lease shall be adjusted to extend to and include June 30 of
such calendar year so that Lessee may complete any obligations it has to provide
bus service to schools through the end of the then-current school year.  In such
event, the monthly Base Rent due from Lessee for any additional month(s) after
month 120 of the Original Term of this Lease through June 30 of the same
calendar year as month 120 shall be the same as the monthly Base Rent due from
Lessee for months 109 through 120 as set forth in Paragraph 51 below.

 

Following the actual commencement of the Lease Term, the Parties agree to
memorialize in writing the Commencement Date, the Expiration Date, and the dates
on which any rent adjustments under Paragraph 51 shall occur under this Lease.

 

51.           Base Rent Adjustments.  The monthly Base Rent shall be increased
annually throughout the Original Term of this Lease by 2.5% over the monthly
Base Rent in effect during the immediately preceding 12-month period, as set
forth in the following schedule.  The “Lease Months” in the following schedule
are numbered starting with the first full calendar month that commences on or
after the Close of Escrow.

 

Lease Months

 

Monthly Base Rent

 

 

 

 

 

1 through 12 (plus initial partial month)

 

$

39,583.00

 

13 through 24

 

$

40,572.58

 

25 through 36

 

$

41,586.89

 

37 through 48

 

$

42,626.56

 

49 through 60

 

$

43,692.23

 

61 through 72

 

$

44,784.53

 

73 through 84

 

$

45,904.14

 

84 through 96

 

$

47,051.75

 

97 through 108

 

$

48,228.04

 

109 through 120 (plus additional month(s) through June 30)

 

$

49,433.74

 

 

2

--------------------------------------------------------------------------------


 

52.           Sale of Business; Change in Management; Additional Rent Upon
Subletting or Assignment.  No sale, transfer, assignment or hypothecation of all
or substantially all of the business conducted by Lessee on the Premises, or all
or substantially all assets used by Lessee in such business, and no agreement
for the management or operation of such business by third parties other than
shareholders or employees of Lessee (or any person or entity controlling,
controlled by or under common control with Lessee, which persons or entities are
referred to herein as “Affiliates”), shall be made by Lessee without Lessor’s
prior written consent, which shall not be unreasonably withheld.  If Lessor
gives such consent, Lessor may condition such consent on, among other things,
the purchaser, assignee, transferee, manager or operator demonstrating, to the
satisfaction of Lessor, that it is financially capable of operating the
permitted business in the Premises, is professionally qualified to operate such
business in a first-class manner, and intends to so operate the business on the
Premises.  Any sale, transfer, assignment, hypothecation, management agreement
or operating agreement in violation of this section shall be deemed a default
under this Lease.  The provisions of this Paragraph 52 are in addition to, and
not in lieu of, the other provisions of this Lease regarding assignment and
subletting in Paragraph 12.

 

In the event that Lessee has sought and received Lessor’s consent to assign this
Lease, or to enter into a sublease as to all or any portion of the Premises
(other than to an Affiliate of Lessee), the monthly Base Rent payable by Lessee
to Lessor pursuant to Paragraphs 1.5, 4, and 51 shall be increased by 50% of the
excess of (a)  the amount to be received by Lessee during each month pursuant to
the terms of the assignment or sublease, over (b)  Lessee’s monthly Rent payable
to Lessor (without regard to this paragraph) for the month in question for the
space subject to the assignment or sublease.  The amounts referred to in item
(a) of the previous sentence include rent, additional rent, and any other
payment in respect of use or occupancy, or in reimbursement of costs of
leasehold improvements installed by Lessee, and whether paid in a lump sum or
periodic payments.  In no event shall the total sums payable to Lessor by Lessee
be less than the monthly Rent Lessor would have received but for such assignment
or sublease.  Lessee’s obligation for the additional rent under this paragraph
shall not commence until Lessee has recovered (out of the portion of the first
payments made by the sublessee or assignee that would otherwise

 

3

--------------------------------------------------------------------------------


 

be treated as excess payments to be shared with Lessor) the amount of Lessee’s
actual out-of-pocket expenses for broker’s commissions and tenant improvements
incurred for the sublease or assignment transaction in question.

 

Such additional rent shall be due and payable to Lessor in accordance with the
schedule specified in the sublease or assignment instrument, and the failure of
any sublessee or assignee to make any payments in accordance with that schedule
shall not affect the obligation of Lessee to pay the additional rent to Lessor;
provided, however, that if the sublessee or assignee is in default and Lessee
diligently pursues eviction proceedings against the sublessee or assignee, then
commencing with the date that Lessee gives the sublessee or assignee a notice of
default and continuing for so long as Lessee diligently pursues eviction
proceedings against the sublessee or assignee, the additional rent due from
Lessee to Lessor under this Paragraph 52 shall be calculated based only on the
sums actually recovered by Lessee from the sublessee or assignee.

 

The calculation of the amount of rentable space being sublet shall be made by
Lessor in accordance with its usual reasonable standards (with a corresponding
calculation by Lessor in Lessor’s reasonable discretion of the rental rate per
square foot being paid for such space by Lessee to Lessor under this Lease,
taking into account whether the space being sublet is parking lot space or
Building space).  Lessor may require acknowledgment by Lessee of Lessee’s
concurrence on such calculations by Lessor as a condition to Lessor’s consent to
any sublease.

 

The provisions of a sublease or assignment instrument consented to by Lessor
cannot be modified, nor the sublease or assignment terminated, other than in
accordance with its terms, without the prior written consent of Lessor, which
consent shall not be unreasonably withheld.  The terms of this Paragraph 52
shall also apply to any subletting or assignment by any sublessee or assignee.

 

53.           No Improvements by Lessor; Lessee’s Trade Fixtures and Personal
Property.  Notwithstanding any contrary provision in this Lease, Lessee is
taking the Premises in its “as is” condition existing as of Commencement Date. 
Lessor shall have no obligation to make improvements to the Premises, and Lessor
shall have no obligation for costs of any tenant improvements.  Lessee shall pay
any and all tenant improvement costs for any improvements that Lessee may desire
to the Premises, subject to the other provisions of this Lease.

 

The Parties acknowledge that the Premises is presently occupied by Lessee and
that Lessee currently has personal property and trade fixtures located on the
Premises, including, among other things, a fleet of buses, related equipment for
maintaining and

 

4

--------------------------------------------------------------------------------


 

servicing such buses, underground fuel tanks, and office furnishings.  The
Parties acknowledge that Lessee plans to keep such items on the Premises after
the Close of Escrow for continued use by Lessee after the Term of this Lease
commences.  However, notwithstanding anything to the contrary in Paragraph 7.4,
Lessee shall, at Lessee’s sole cost and expense, cause all such personal
property and trade fixtures, including but not limited to the underground fuel
tanks (unless removal of the fuel tanks is waived as described below), to be
removed from the Premises in accordance with all applicable laws (including but
not limited to all laws governing the removal and closing of underground fuel
tanks and remediation of the surrounding area) immediately upon or prior to the
expiration or termination of this Lease. In no event shall Lessor be responsible
for any costs or expenses related to the removal of any personal property or
trade fixtures Lessee is obligated to remove under this Lease.

 

As to the underground fuel tanks, upon the expiration or termination of this
Lease, as it may be extended, the Parties shall cooperate, at Lessee’s sole cost
and expense, in testing the underground fuel tanks and surrounding area (with
four test borings around the tanks at the depth of the tanks in a matter
consistent with the test borings made by Lessor before purchasing the Premises)
to determine if any leakage has occurred from the tanks.  If such tests indicate
that the tanks are in good condition, based on comparison with the results of
Lessor’s tests before purchasing the Premises, they shall be left on the
Premises and become Lessor’s property and Lessor shall be responsible thereafter
for their maintenance.  However, if such tests indicate that the underground
fuel tanks have leaked, based on comparison with the results of Lessor’s tests
before purchasing the Premises, Lessee shall be responsible for causing the
underground fuel tanks to be removed from the Premises in accordance with all
applicable laws as described above.  If Lessee wishes to assign the Lease or
sublet the portion of the Premises including the underground fuel tanks other
than to a person or entity controlling, controlled by or under common control
with Lessee, Lessor may also require such testing (and removal of the tanks if
leakage is indicated by the testing) at Lessee’s expense at that time as a
condition to the assignment or sublease.

 

54.                           Form of Subordination, Nondisturbance and
Attornment Agreement.  Without limiting the provisions of Paragraph 30.4, at the
request of Lessor or Lessor’s lender, Lessee shall execute a Subordination,
Nondisturbance and Attornment Agreement in substantially the form attached
hereto as Exhibit 1, or such other commercially reasonable form as requested by
Lessor or Lessor’s lender.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

 

FORM OF SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

[To be attached prior to lease execution]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

 

EXISTING USES PERMITTED UNDER PARAGRAPH 6.2(a)

 

 

[To be attached prior to lease execution]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

FORM OF SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY

)

 

AND WHEN RECORDED MAIL TO:

)

 

 

)

 

 

)

 

 

 

 

 

)

 

Attn.:                                                      

)

 

Loan No.:                                               

)

 

 

)

 

Space above for Recorder’s Use

 

SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

 

This Subordination, Nondisturbance and Attornment Agreement (“Agreement”) is
entered into as of                    , 19     ,
by                                     (“Bank”),                                          (“Landlord”)
and                                   (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant have entered into
a                                 [describe lease], dated as
of                    , 19     (“Lease”), covering certain premises (“Demised
Premises”), situated in                           , California, being part of
a                         [provide project description, e.g., shopping center]
located at                               [provide property address]
(“Property”).  The Property is more particularly described in Exhibit A attached
hereto and incorporated herein.

 

B. Bank is the beneficiary of                                  [provide name of
deed of trust] (“Deed of Trust”), dated as of                          ,
19     , and recorded on                          , 19     , in the Official
Records of                               , as Instrument
No.                             , encumbering the Property, which secures a note
payable to Bank in the original principal amount of                 Dollars
($                             ).

 

C. On the terms and conditions in this Agreement, the parties desire to
subordinate Tenant’s leasehold interest in the Demised Premises to the lien of
the Deed of Trust and to assure Tenant possession of the Demised Premises for
the entire term of the Lease, even though Bank may foreclose the lien of the
Deed of Trust before expiration of the Lease.

 

Therefore, in consideration of the mutual covenants and agreements contained in
this Agreement, the parties agree as follows:

 

Section 1. Subordination.

 

The Lease shall be subject and subordinate to the lien of the Deed of Trust and
to any renewals, modifications, consolidations, replacements and extensions of
the Deed of Trust to the full extent of the principal sum secured by the Deed of
Trust, including any interest.

 

Section 2. Nondisturbance.

 

So long as Tenant is not in default, beyond any period given to Tenant to cure a
default, in the payment of rent or in the performance of any of the terms,
covenants, or conditions of the Lease, Tenant’s possession of the Demised
Premises and Tenant’s rights and privileges under the Lease, including any
extensions or renewals, shall not be diminished or interfered with by Bank
during the term

 

Subordination, Nondisturbance & Attornment (Short Form)

SF-165493 (9/99)

 

1

--------------------------------------------------------------------------------


 

of the Lease or any extensions or renewals. So long as Tenant is not in default,
beyond any period given Tenant to cure such default, in the payment of rent or
in the performance of any of the terms, covenants, or conditions of the Lease,
Bank will not join Tenant as a party for the purpose of terminating or otherwise
affecting Tenant’s interest under the Lease, in any action of foreclosure or
other proceeding brought by Bank to enforce any rights arising because of any
default under the Deed of Trust. Bank may, however, join Tenant as a party if
joinder is necessary under any statute or law to secure the remedies available
to Bank under the Deed of Trust, but joinder shall be for that purpose only and
not for the purpose of terminating the Lease or affecting Tenant’s right to
possession of the Demised Premises.

 

Section 3. Attornment.

 

If the Landlord’s interest is transferred to and owned by Bank or any successor
of Bank (“Acquiring Party”) because of foreclosure, sale under a private power
from a deed of trust, other proceedings brought by Bank, or by any other manner
and Bank succeeds to Landlord’s interest under the Lease, Tenant shall be bound
to the Acquiring Party, and Acquiring Party shall be bound to Tenant under all
of the terms, covenants and conditions of the Lease for the balance of the
remaining term, including any extensions or renewals, with the same effect as if
Acquiring Party were Landlord under the Lease. Tenant agrees to attorn to
Acquiring Party as the Landlord, with the attornment being effective and
self-operable immediately upon Acquiring Party succeeding to the interest of
Landlord under the Lease, all without the execution by the parties of any
further instruments. However, Tenant shall not be obligated to pay rent to
Acquiring Party until Tenant receives written notice from Acquiring Party,
together with evidence satisfactory to Tenant, demonstrating that Acquiring
Party has succeeded to Landlord’s interest under the Lease and directing where
rent should be mailed. The respective rights and obligations of Tenant and
Acquiring Party upon attornment, to the extent of the then-remaining balance of
the term of the Lease, shall be the same as in the Lease, which is incorporated
by reference in this Agreement. If Acquiring Party succeeds to Landlord’s
interest in the Lease, Acquiring Party shall be bound to Tenant under all the
terms, covenants and conditions of the Lease, and Tenant shall, after Acquiring
Party’s succession to Landlord’s interest, have the same remedies against
Acquiring Party for the breach of any agreement in the Lease that Tenant might
have had against Landlord.

 

[Delete the following section and corresponding exhibits if a separate tenant
estoppel certificate is being obtained or if a tenant estoppel certificate is
not required.]

 

Section 4. Tenant Estoppel Certificate.

 

(a) Tenant has no right or option of any nature whatsoever, whether arising out
of the Lease or otherwise, to purchase the Demised Premises or the Property, or
any interest or portion in or of either of them, to expand into other space in
the Property or to extend or renew the term of the Lease, except as described in
the attached Exhibit B.

 

(b) Tenant represents and warrants to Bank that Exhibit C accurately identifies
all amendments, supplements, side letters and other agreements and memoranda
pertaining to the Lease, the leasehold and/or the Demised Premises.

 

(c) As of the date of this Agreement, Tenant represents and warrants that there
exist no events of default, or events that with notice or the passage of time or
both would be events of default, under the Lease, on either Tenant’s part or
Landlord’s, nor is there any right of offset (including audit or accounting
rights which might otherwise give rise to a claim or an offset for rents paid
under the Lease) against any of Tenant’s obligations under the Lease, except as
described in the attached Exhibit D. The Lease is in full force and effect as of
the date of this Agreement.

 

(d) Tenant acknowledges that Bank is relying on the representations,
certifications and undertakings made by Tenant in this Agreement in extending
credit to Landlord.

 

(e) Within ten (10) days after Bank’s request, Tenant shall deliver to Bank and
to any person designated by Bank, estoppel certificates executed by Tenant,
certifying (if such is the case) that the Lease is in full force and effect,
that there are no defenses or offsets outstanding under the Lease (or

 

2

--------------------------------------------------------------------------------


 

stating those claimed by Tenant, as the case may be) and such other information
about Tenant or the Lease as Bank may reasonably request.

 

(f) This Agreement satisfies any condition or requirement in the Lease relating
to the granting of a nondisturbance agreement from Bank.

 

Section 5. Definitions.

 

The term “Bank” or any similar term shall include Bank, the trustee under any
deed of trust affecting the Demised Premises, and any agents, heirs, successors
or assigns, including any party that succeeds to Landlord’s interest by
foreclosure of the Deed of Trust, of the deed in lieu of foreclosure, or of a
sale under a private power contained in the Deed of Trust or by any other
proceeding. The term “Deed of Trust” or any similar term shall include the Deed
of Trust and any amendments or addenda. The term “Landlord” shall include
Landlord and the successors, assigns, and sublessees of Landlord. The term
“Tenant” shall include Tenant and the successors, assigns and sublessees of
Tenant. This Agreement shall inure to the benefit of and be binding upon all
successors, assigns and sublessees. The term “Lease” shall include the Lease and
all amendments, addenda, extensions, and renewals.

 

Section 6. No Change in Lease.

 

Landlord and Tenant agree not to change, alter, amend or otherwise modify the
Lease without the prior written consent of Bank. Any change, alteration,
amendment, or other modification to the Lease without the prior written consent
Bank shall be void as to Bank.

 

Section 7. Notices.

 

In this Agreement, wherever it is required or permitted that notice and demand
be given by any party to another party, that notice or demand shall be given in
writing and forwarded by certified mail, addressed as follows:

 

For Landlord:

 

 

 

 

 

 

For Tenant:

 

 

 

 

 

 

For Bank:

 

 

 

 

 

 

Any party may change an address given for notice by giving written notice of
that change by certified mail to all other parties.

 

Section 8. Authority.

 

If any party is a corporation or a partnership, all individuals executing this
Agreement on behalf of a corporation or partnership represent and warrant that
they are authorized to execute and deliver this Agreement on behalf of the
corporation or partnership and that this Agreement is binding upon the
corporation or partnership.

 

Section 9. Miscellaneous.

 

This Agreement may not be modified other than by an agreement in writing signed
by the parties or by their respective successors in interest. If any party
commences any action against any other party based on this Agreement, the
prevailing party shall be entitled to recover reasonable attorney fees,

 

3

--------------------------------------------------------------------------------


 

expenses, and costs of suit. This Agreement shall be binding on and inure to the
benefit of the parties and their respective heirs, successors and assigns. The
headings of this Agreement are for reference only and shall not limit or define
any meaning of this Agreement. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which shall constitute
one and the same instrument. This Agreement shall be construed in accordance
with and governed by California law.

 

The parties have duly executed this Agreement as of the date first above
written.

 

 

BANK:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[All signatures must be acknowledged]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Attach legal description]

 

 

EXHIBIT A TO SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

SF-165493 (9/99)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(PURCHASE, EXPANSION, FIRST REFUSAL, EXTENSION AND RENEWAL OPTIONS)

 

 

EXHIBIT B TO SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

(Purchase, Expansion, First Refusal, Extension
and Renewal Options)

SF-165493 (9/99)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(SCHEDULE OF AMENDMENTS, SUPPLEMENTS, SIDE LETTERS AND OTHER AGREEMENTS AND
MEMORANDA PERTAINING TO LEASE)

 

 

EXHIBIT C TO SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

(Schedule of Amendments, Supplements, Side Letters, and
other Agreements & Memoranda pertaining to Lease)

SF-165493 (9/99)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

(EXISTING DEFAULTS OR OFFSETS UNDER LEASE)

 

 

EXHIBIT D TO SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT

(Existing Defaults or Offsets Under Lease)

SF-165493 (9/99)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of California

)

 

 

)

 

County of                                                             

)

 

 

On                                           , 19     , before me, a Notary
Public in and for said State, personally
appeared                                                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

 

State of California

)

 

 

)

 

County of                                                              

)

 

 

On                                          , 19     , before me, a Notary
Public in and for said State, personally
appeared                                                                        ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

SF-165493 (9/99)

 

--------------------------------------------------------------------------------


 

State of California

)

 

 

)

 

County of                                                                

)

 

 

On                                              , 19     , before me, a Notary
Public in and for said State, personally
appeared                                                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

EXISTING USES PERMlTTED UNDER PARAGRAPH 6.2(a)

 

Diesel fuel

Unleaded fuel

Aerosol grease

Crankcase oil

Transmission oil

Valve grinding oil

Gear lubricant

Heavy duty grease

Hydraulic fluid

Cooling fluid

Coolant

Brake fluid

Power steering fluid

Automatic transmission fluid

Industrial oil

Anti-freeze

Freon

Acetylene

Oxygen

Commercial parts cleaning solvent

Absorbent powder

Paint remover

Road tar remover

Wax and grease remover

Polishing/buffing compound

Upholstery conditioner

Metal cleaners

Liquid rubbing compound

Petroleum based waxes

Steam cleaning solution

Graffiti remover scrubs

Adhesives

Weather strip adhesive

Caulking and sealing materials

Polyester resins and catalysts

Silicone adhesive/sealant

Threadlocker

Epoxies

Liquid vinyl

Lacquer paint

Enamel paint

Urethane paint

Lacquer thinner

Enamel reducer

Undercoating

Spray paint

Rust control paint

Engine paint

Anti-seize compound

Dry chemical

Miscellaneous office supplies

Miscellaneous cleaning supplies

 

--------------------------------------------------------------------------------
